Citation Nr: 1311839	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-41 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which held that new and material evidence had not been received to reopen a claim for service connection for tinnitus.  

An August 2009 statement of the case reopened the claim and denied service connection on the merits.  The Board notes that regardless of this RO determination reopening the appellant's claim, it will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  


FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for tinnitus; the Veteran withdrew the appeal in December 2007 and the decision became final.  

2.  Evidence added to the record since the February 2007 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for tinnitus and does raise a reasonable possibility of substantiating that claim.

3.  The competent medical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus is related to active duty.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 2007 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In this case, the Board is reopening and granting the claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The February 2007 rating decision denied service connection for tinnitus.  The Veteran withdrew the appeal in December 2007, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at that time included the Veteran's service treatment records and a December 2006 VA examination report.  The VA examiner commented that the Veteran's service treatment records were negative for tinnitus, and he had denied tinnitus during a 2003 VA evaluation.  The examiner provided the medical opinion that the Veteran's reported tinnitus was not caused by or a result of military noise exposure.  

In connection with his application to reopen his service connection claim, the Veteran submitted a September 2009 private medical report.  The report sets forth the relevant history as reported by the Veteran.  He reported inservice noise exposure and tinnitus since separation.  He said that he did not have a face-to-face interview during the 2003 VA evaluation, and that he did not remember anyone asking him if he had tinnitus.  

The private medical report also set forth the Veteran's subjective complaints and audiological results.  The resulting pertinent diagnosis was tinnitus.  The examiner provided the opinion that the Veteran's tinnitus was the result of his noise exposure while serving in the military.  

The Board finds that the September 2009 private medical opinion constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran's tinnitus is related to active duty noise exposure, and thus it relates to a previously unestablished fact.  In addition, the statement is material because it raises a reasonable possibility of substantiating the claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  In sum, the statement is not cumulative or redundant of the evidence of record at the time of the February 2007 rating decision, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Having reopened the claim for service connection for tinnitus, the Board will address the issue on the merits.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  

In addition to the September 2009 private medical opinion discussed above, evidence added to the record since the February 2007 rating decision includes the report of a January 2009 VA examination.  The report provides the opinion that it was less than likely that the Veteran's tinnitus was related to military noise exposure.  

During a June 2011 hearing before the undersigned Veterans Law Judge, the Veteran stated that he had experienced tinnitus since separation.  He stated that he did not remember the 2003 VA physician ask him if he had tinnitus.  

The Board finds that the foregoing evidence is in equipoise as to whether the Veteran's tinnitus is related to active duty on a direct basis.  In this regard, the Board notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102. 

In view of the foregoing, the Board finds that the record reflects that it is at least as likely as not that the Veteran's tinnitus is etiologically related to his active service.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for tinnitus. 

(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, the appeal to reopen a claim for service connection for tinnitus is granted.  

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


